DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sogabe et al. (US 20160121445 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Sogabe et al. (US 20160121445 A1) in view of Gardner et al. (US 20120308323 A1) and further in view of LEISHMAN et al. (US 20110318123 A1).
Regarding claim 1, Sogabe et al. discloses a cutting fluid supplying device (17/38, figs. 3 and 7) comprising: a machine tool (1/10), having a structure body (1, fig. 3) and at least one ejection port (15) for ejecting a cutting fluid, the structure body having a bed (12), a column (13) disposed on the bed, and a spindle head (14) disposed to the column; a storage tank (24) for storing the cutting fluid to be supplied to the machine tool; 
a cutting fluid flow passage (15) connecting the storage tank and the ejection port (fig. 3); and 
at least one pump [0035, 0044] for applying pressure to the cutting fluid to supply the cutting fluid stored in the storage tank to the cutting fluid flow passage, at least one temperature sensor (25 to 27 fig. 3 and/or 35-37) for detecting a temperature of the structure body (1, 12); and at least one temperature control device (17/21) for adjusting a temperature of the cutting fluid stored in the storage tank so as to make the temperature of the 
wherein the cutting fluid flow passage has a first cutting fluid flow passage disposed to penetrate through or disposed on an outer surface of the spindle head ([0008, 0028, 0031, 0040], claims 1-2); a second cutting fluid flow passage (figs. 3 and 7, [0030, 0038-0039]) disposed to penetrate through or disposed on an outer surface of the column, and a third cutting fluid flow passage (figs. 3 and 7, [0030, 0038-0039]) disposed to penetrate through or disposed on an outer surface of the bed, heat exchange being possible between the cutting fluid and the spindle head via the first cutting fluid flow passage, heat exchange being possible between the cutting fluid and the column via the second cutting fluid flow passage, and heat exchange being possible between the cutting fluid and the bed via the third cutting fluid flow passage ([0008, 0028, 0030-0031, 0038-0040], claims 1-2, figs. 3 and 7);
the temperature control device (17/21) has a first temperature control device for adjusting the temperature of the cutting fluid to be supplied to the first cutting fluid flow passage and the second cutting fluid flow passage, respectively, and a second temperature control device (17/21) for  adjusting the temperature of the cutting fluid to be supplied to the third cutting fluid 
Sogabe et al. states:  “a cooling system in which the table 11 of the machine tool 10 is an object to be cooled [0038]… another structural member in a machining space may be an object to be subjected to deformation reduction [0049]… the medium flow path may be provided in the outer circumferential surface of the main spindle [0053]…the temperature adjusting device and the medium supply and collection device may be implemented as separate devices” [0055]
In the alternative, if it can be argued that Sogabe et al. fails to explicitly disclose having a pump of providing pressurized cutting fluid, a second cutting fluid flow passage disposed to penetrate through or disposed on an outer surface of the column and a third cutting fluid flow passage disposed to penetrate through or disposed on an outer surface of the bed, heat exchange being possible between the cutting fluid and the spindle head via the first cutting fluid flow passage, heat exchange being possible between the cutting fluid and the column via the second cutting fluid flow passage, and heat exchange being possible between the cutting fluid and the bed via the third cutting fluid flow passage-

Gardner et al. teaches a cutting tool (10) having a first cutting fluid flow (N1) supplying cooling fluid (S) with a second cutting fluid flow passage (N2) disposed to penetrate through or disposed on an outer surface of the column heat exchange being possible between the cutting fluid and the column, and a third cutting fluid flow passage (N1’/N1”/N2’/N”) disposed to penetrate through or disposed on an outer surface of the bed heat exchange being possible between the cutting fluid and the bed ([0026-0062], figs. 1-3).
Gardner et al. states:  the coolant stream exiting each NA is projected to intersect the same point in a three dimensional atmosphere. This point is usually located at a particular position along the axis of a cutting tool in a machine tool spindle. It should be appreciated that machining centers can have cutting tools oriented vertically, horizontally, or both, and that the machine head on which the nozzle assemblies are mounted according to the present disclosure can swivel up and down and/or rotate in addition to sliding vertically and/or horizontally [0062]
LEISHMAN et al. teaches a CNC cutting tool (10) having a cooling apparatus (20) having a pump [0025] for providing pressurized cutting fluid, a first cutting fluid flow (24a/b) supplying cooling fluid with a second cutting fluid flow passage (24a/b figs. 1-5) disposed to penetrate through or disposed on an outer surface of the column heat exchange being possible between the cutting fluid and the column, and a third cutting fluid flow passage (24a/b and/or 26a/b) disposed to penetrate through or disposed on an outer surface of the bed heat exchange being possible between the cutting fluid and the bed and teaches directing coolant fluid passages at different orientations to provide different cooling areas/regions ([0017-0035], figs. 1-6) and figure 6 shows different angled fluid passages. LEISHMAN et al. also teaches the first cutting fluid flow passage, the second cutting fluid flow passage and the third cutting fluid flow passage are each supplied with cutting fluid from a different pump [0025].
LEISHMAN et al. states:  “nozzles 24a,b distributed around the circumference of the manifold 22 but with different distances between adjacent nozzles such that the nozzles 24a,b are not equally circumferentially spaced apart [0023]…more than one pump may be provided, and/or the inlet conduits 26a,b can be connected to the corresponding pump(s) through respective valves [0025]... Computer simulation can alternately be used to predict the contact point between the coolant and the tool” [0031]
Given the suggestion and teachings of having at least a cutting fluid flow passage disposed to penetrate through or disposed on an outer surface of the column heat exchange being possible between the cutting fluid and the column or a cutting fluid flow passage disposed to penetrate through or disposed on an outer surface of the bed; heat exchange being possible between the cutting fluid and the bed and to have a cutting fluid to cool or allow heat exchange on other members as desired, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify cutting fluid supplying device with having a pump of providing pressurized cutting fluid, a second cutting fluid flow passage disposed to penetrate through or disposed on an outer surface of the column heat exchange being possible between the cutting fluid and the column, and a third cutting fluid flow passage disposed to penetrate through or disposed on an outer surface of the bed heat exchange being St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. Attorney argues Modified Sogabe et al. fails to disclose or teach having the first cutting fluid flow passage, the second cutting fluid flow passage and the third cutting fluid flow passage are each supplied with cutting fluid from a different pump.   Examiner contends that Sogabe et al. does disclose having a cutting fluid flow passage disposed to penetrate through or disposed on an outer surface of the column heat exchange being possible between the cutting fluid and the column [0053], and a cutting fluid flow passage disposed to penetrate through or disposed St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also, LEISHMAN et al. teaches directing coolant fluid passages at different orientations to provide different cooling areas/regions ([0017-0035], figs. 1-6) and figure 6 shows different angled fluid passages. LEISHMAN et al. also teaches the first cutting fluid flow passage, the second cutting fluid flow passage and the third cutting fluid flow passage are each supplied with cutting fluid from a different pump [0025].
Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-6pm, 8-10pm (EST).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system: https://ppair-my.uspto.gov/pair/PrivatePair
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA/CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731